Mr. Justice Wole
delivered the opinion of the court.
Rntilio Lamboy who is a baker, was charged and convicted in the Municipal Court of Cjayey wjith having, on July 14, 1939, voluntarily and illegally and through the offices of the salesman Joaquín León offered for sale loaves of bread which weighed less than marked. He applied to the District Court of Gfuayama and after a trial there in which both sides presented evidence, the defendant was declared guilty of the crime charged against him and sentenced to $25 fine or lacking such payment to suffer a day in jail for each dollar he failed to pay.
The evidence was not certified up to us and the only ground of error is that the complaint fails to state a cause of action. The burden of this defense is that the complaint does not charge that Rutilio Lamboy sold loaves of bread short of weight nor yet that Joaquín León was his agent.
Section 2 of Act No. 25 of 1921 (Session Laws, p. 166) provides that all bread that is either sold or offered for sale should be wrapped in a bag of paper and bear upon the same a label with the correct weight. The complaint *662sufficiently charges that he offered bread for sale without, such correct label. Section 4 of the same act provides:
“That any person, firm or corporation, whether as manufacturer or seller or distributer of bread, who by himself or by his servant or; agent violates any of the foregoing provisions of this Act, shall be guilty of a misdemeanor and shall, upon conviction, be punished by fine not to exceed twenty-five (25) dollars or by imprisonment in jail not to exceed twenty-five (25) days; for the second offense by fine not less than twenty-five (25) dollars or more than one hundred (100) dollars, or by imprisonment in jail not less than fifty (50) days or more than ninety (90) days, and for subsequent offenses by fine not less than one hundred (100) dollars nor more than five hundred (500) dollars or imprisonment in jail for not less than ninety (90) days or more than one year, or by both penalties in the discretion of the court; Provided, That in cases of violation not connected with the weight or price of the bread, the judge, on imposing the penalty, may disregard the minimum limit fixed for second and subsequent offenses. ’ ’
After defendant was charged with having illegally offered for sale bread short of weight through the conduct of the salesman, Joaquín León, such a statement is the equivalent of saying* that Joaquín León was the agent of Eutilio Lam-boy. .
The judgment should be affirmed.